UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6223


ANTHONY DOVE,

                Plaintiff - Appellant,

          v.

IMELDA J. PATE, Assistant District Attorney – Lenoir County;
PAUL L. JONES, Resident Superior Court Judge – Lenoir
County; RIPLEY E. RAND, U.S. Attorney – Middle District of
N.C.; DAWN G. STROUD, Lenoir County Clerk of Court; LINDA
MCGEE, Chief Judge, NC Court of Appeals; SAM J. ERVIN,
Justice, NC Supreme Court,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03132-BO)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dove, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony       Dove        appeals        the       district    court’s      orders

dismissing,    after      a    28    U.S.C.       § 1915   (2012)   review,      his    42

U.S.C.    § 1983    (2012)          action,       and    denying    his    motion      for

reconsideration.          We    have        reviewed     the   record     and   find   no

reversible error.         Accordingly, we affirm the district court’s

orders.     Dove v. Pate, No. 5:15-ct-03132-BO (E.D.N.C. Jan. 12,

2016 & Feb. 2, 2016).               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this         court    and    argument    would     not   aid    the

decisional process.

                                                                                AFFIRMED




                                              2